Citation Nr: 0700606	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  00-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
December 1948 and from March 1951 to June 1952.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2005 and March 2006 and a 
Remand from the United States Court of Appeals for Veterans 
Claims regarding a Board decision rendered in March 2001.   


FINDING OF FACT

The veteran's service-connected disabilities are not shown to 
preclude him from securing and following substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disability 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Preliminary Matter

A March 2001 Board decision denied service connection for a 
right knee condition, increased ratings for left knee 
chondromalacia, lumbosacral spine disability, left hip 
arthritis, bilateral hearing loss, and entitlement to TDIU.  
In March 2004, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision with 
respect to the issues of service connection for a right knee 
disability and entitlement to TDIU.  In January 2005, the 
Board remanded these issues for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and to afford the 
veteran a VA orthopedic examination.  

A March 2006 Board decision denied service connection for a 
right knee condition and remanded the issue of entitlement to 
TDIU for issuance of a supplemental statement of the case 
(SSOC).  In April 2006, the RO issued an SSOC with respect to 
entitlement to individual unemployability.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's March 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000
 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in April 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional SSOC was provided to the veteran in April 2006.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2005 letter told him to provide any 
relevant evidence in his possession. 

Since the Board has concluded that the preponderance of the 
evidence is against the award for TDIU, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
in March 2006, the veteran was informed of how VA assigned 
both disability ratings and effective dates.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran was also accorded VA examinations 
in October 1999, July 2005, and October 2005.  38 C.F.R. § 
3.159(c)(4) (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The veteran has been granted service 
connection for lumbar spine/sacroiliac arthritis rated as 20 
percent disabling, left knee arthritis rated as 10 percent 
disabling, left knee instability rated as 10 percent 
disabling, left hip arthritis rated as 10 percent disabling, 
bilateral hearing loss rated as 10 percent disabling, and 
right hip fractures rated as noncompensable.  The combined 
evaluation effective from July 2005 is 50 percent.  Thus, the 
veteran does not satisfy the criterion of one service-
connected disability ratable at 40 percent or more with a 
combined rating of 70 percent or more, so as to meet the 
threshold requirement for the requested benefit.  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2006).  
Consideration may be given to a veteran's education, special 
training, and previous work experience, but not to his age or 
to the impairment resulting from nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

The Board points out that it appears that the veteran is 
currently working.  It is important to note that the veteran 
filed his original claim for increased compensation based on 
unemployability in March 1998.  On his VA Form 8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, the veteran reported that he last worked 
full time in 1992 and that since that time he had worked 
incrementally as a construction worker and a truck driver.  
The veteran reported that he was unable to work full time 
because of service-connected disabilities but noted that he 
worked 40 to 50 hours a week in construction in 1993, 1994, 
and 1995 and 40 to 70 hours a week truck driving in 1996.  
The veteran also reported that his highest grade completed 
was eleventh grade.

The July 2005 VA examination report notes that the veteran 
was retired.  A December 2005 VA medical record notes that 
the veteran was doing well, he was tolerating his medication 
well, and that he was pleased that he was working again.  The 
veteran reported that he was eating more at the truck stop 
since he was working and that he was parking his truck a 
distance from the stops and walking more every day.  A 
January 2006 VA medical record notes that the veteran was a 
truck driver and was having trouble reading street signs at 
night and his dash board lights.    

Thus, while the Board does not doubt that the veteran's 
service-connected disabilities have some effect on his 
employability, the preponderance of the evidence does not 
support his contention that his service-connected 
disabilities are of such severity so as to preclude his 
participation in any form of substantially gainful 
employment.  

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual so as to render 
inapplicable the schedular standards and insufficient 
evidence that the veteran is unable to secure substantially 
gainful employment by reason of service-connected disability.  
Therefore, referral to the Director, Compensation and Pension 
Service for extra-schedular consideration is not warranted.  
38 C.F.R. § 4.16(b) (2006).

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected disabilities, when 
considered in association with his education and occupational 
background, render him unable to secure or follow a 
substantially gainful employment.  


ORDER

Entitlement to an award of a TDIU is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


